Citation Nr: 1046819	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for lower 
back and left leg disorders claimed as resulting from treatment 
received at the VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to February 
1954. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the RO.  
The Veteran testified before the undersigned Acting Veterans Law 
Judge (VLJ) in a hearing at the RO in August 2009.  A transcript 
of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's disability associated with his lower back and left 
leg disorders was not a result of carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault on the part of VA treatment providers who performed a 
surgical procedure to install a pacemaker in August 2004.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for a lower back and left leg disorders claimed as resulting 
from treatment received at the VA Medical Center have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in January 2006.  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in a March 
2006 letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  The relevant treatment records were 
obtained, along with a VA medical opinion.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claim would not cause any prejudice 
to the appellant.

Laws and Regulations-38 U.S.C.A. § 1151

VA statutory law provides that compensation shall be awarded for 
a qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, that was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the disability 
or death was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped. VA considers each involved 
body part separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability.  Merely showing that he 
received care, treatment, or examination and that he has an 
additional disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  See 38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Factual Background and Analysis

The Veteran alleges that he developed additional disability of 
the lower back and left leg as the result of a surgical procedure 
to install a pacemaker at the VAMC on August 4, 2004.  

After a careful review of the evidence, the Board finds that the 
preponderance of such evidence is against a finding that 
compensation is warranted under 38 U.S.C.A. § 1151 for lower back 
and left leg disorders resulting from treatment at the VAMC.  
While the medical evidence noted below shows that the Veteran had 
increased disability associated with his lower back and left leg 
disorders shortly after the VA treatment, the increased 
disability is not shown to be the result of carelessness, 
negligence, lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA treatment providers who 
performed the surgical procedure in August 2004.

A June 2004 VA treatment record (prior to the surgery in 
question) noted the Veteran's report of a back injury years 
earlier that continued to cause flare-ups lumbar pain radiating 
to the left leg.  On examination, there was left lumbar muscle 
tightness.

The Veteran underwent the pacemaker implantation procedure on 
August 4, 2004.  Local anesthesia was administered to the left 
upper chest, and the pacemaker was installed without 
complications.  There were no notations by the surgeon of any 
repositioning or placement of equipment under the Veteran.  There 
were no notations of additional general or spinal anesthetic.  A 
recovery unit nurse noted that the Veteran denied any chest pain.  
The Veteran was oriented and had no deficits that would limit the 
ability to feel or voice pain or discomfort.  The nurse noted 
that the Veteran moved in bed and in a chair independently and 
had sufficient muscle strength to lift up completely during a 
move.  Overnight, a nurse noted that the Veteran complained of 
pain at the surgical site on the left chest but denied the need 
for pain medication the following morning.  The Veteran was 
discharged to home on August 5, 2004.  There were no notations of 
leg or back pain during the procedure or in the recovery unit.   

On August 6, 2004 (two days after the surgery), a VA physician at 
an outpatient clinic documented the Veteran's complaints of 
severe low back pain radiating to the left leg and toe that had 
started when his left leg "gave out" causing him to fall to his 
knees while he was shopping at a retail store that morning.  The 
Veteran reported that he managed to get home but collapsed on a 
bed and was taken to the clinic by his son.  The Veteran was 
transferred to a private hospital emergency room.  The attending 
physician noted the Veteran's reports of a fall the previous day 
and a history of a herniated disc at L4-5.  A computed tomography 
scan showed no fractures, mild to moderate stenosis at L4-5 with 
a moderate bulging disc, bilateral foraminal narrowing, and mild 
stenosis at L3-4 and L5-S1.  

The Veteran was readmitted to the VA hospital on August 6, 2004 
and remained for two days.  The Veteran was able to stand but 
could not bear weight on the left leg or handle frequent body or 
extremity position changes.  A VA neurologist examined the 
Veteran on August 9, 2004, noting that if the Veteran's disorder 
was a lumbar plexopathy, he would expect more pain and sensory 
complaints.  On August 20, 2004, a VA electromyeogram was 
obtained and showed no evidence of left lumbar radiculopathy or 
peripheral neuropathy.  There was a left H-reflex deficit that 
the evaluator noted may have been related to atrophy rather than 
deenervation.  Other VA examiners in August 2004 documented the 
Veteran's reports of a history of lower back pain for fourteen 
years.  The Veteran reported that he was hospitalized for back 
symptoms at a private facility five years earlier, and that 
examiners had not been able to elicit a left knee jerk reflex for 
many years.  However, he reported that his left knee had never 
collapsed and that he was able to perform house and yard work 
without limitation prior to the pacemaker surgery.

In a follow-up examination in September 2004, the VA neurologist 
noted that the left leg weakness suggested femoral nerve 
involvement rather than a single root.  An additional 
electromyogram was obtained in June 2005 that showed left lumbar 
radiculopathy and left femoral neuropathy.  

In November 2005, the VA neurologist concluded that some type of 
injury occurred at the time of the pacemaker insertion but that 
he was unable to identify a new process which might have begun at 
that time and progressed.  In June 2006 VA examination report, 
the examiner opined that the Veteran's left leg radiculopathy and 
femoral neuropathy resulted from the pacemaker implantation 
surgery performed at the VAMC due to initiation of symptoms 
immediately subsequent to the procedure.  

In a subsequent June 2006 VA examination report, the examiner 
noted the Veteran's long history of a low back disorder and 
documented the events associated with the Veteran's pacemaker 
implantation.  The examiner concluded that it would be very 
difficult to separate the current complaints from the surgical 
procedure because the Veteran described having increased pain 
during the procedure and two days afterward.  The examiner 
explained that there appeared to be a cause and effect or at 
least a relationship between the two complaints.  The examiner 
concluded that it would be difficult to deny there was a 
relationship between the pacemaker implantation and the current 
complaints.  This physician concluded that he could not rule out 
a relationship between the surgical procedure and the Veteran's 
current complaints in view of the Veteran's reported pain during 
surgery and emergency room treatment for increased pain and leg 
weakness two days later.  The Board notes that there is 
indication that the VA examiner reviewed the claims file; 
however, the events are described in a manner consistent with the 
Veteran's reports but not consistent with the operation and 
recovery room records.  None of the physicians proposed a 
specific mechanism of causation.  

In his September 2006 Notice of Disagreement (repeated at the 
August 2009 hearing), the Veteran stated that the surgical 
procedure to install a pacemaker lasted two hours.  He stated 
that he had been placed on an operating room table and that the 
surgical team placed something under his back that felt like a 
pie pan.  He reported that he complained of pain in the back and 
legs at the time.  He stated that he lost consciousness because 
of pain or the administration of general anesthesia and did not 
awaken until in the recovery room.  He said that he was 
discharged from the hospital the next day and remained in bed for 
two days.  His family then took him back to the hospital when his 
blood pressure was highly elevated.  He stated that since that 
time lost 75 percent use of his left leg and is unable to raise 
the leg when lying in bed.  

In an undated statement, a VA physician reported that the Veteran 
had back pain and left knee weakness.  The VA physician 
determined that the obvious conclusion was that something 
occurred while the Veteran underwent the pacemaker implantation 
surgical procedure while lying on his back.  However, the 
physician noted that it was unclear what occurred.

Accordingly, in September 2009, the Board requested that a VA 
medical expert review the claims file to determine whether the 
Veteran sustained an additional disability or aggravation of an 
existing lumbar and left leg disability caused by VA surgical 
treatment, and if so, whether the proximate cause of the 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance on the part of the VA in 
furnishing the surgical treatment; or was an event not reasonably 
foreseeable.  Specifically, the expert was asked to address 
whether repositioning of the Veteran during surgery or use of an 
object under the back would have been necessary during pacemaker 
surgery and whether such procedures are as likely as not 
sufficient to cause any additional disability.

A response was received.  It was forwarded to the Veteran and his 
representative and the representative issued a written 
presentation on the Veteran's behalf.  The VA medical expert 
responded that there was no relationship between the Veteran's 
symptoms and events which happened during his pacemaker surgery.  
To that end, the medical expert concluded that there was no 
additional disability or aggravation of existing lumbar and left 
leg disability that occurred during the pacemaker surgery.  The 
medical expert opined that pacemaker surgery did not require 
object placement under the back.  In this regard, the expert 
explained that repositioning of the patient may be required 
during surgery; however, repositioning is not likely to cause 
aggravation of an existing problem.

Given the evidence of record, the Veteran's claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for low back and left 
leg disorders, claimed to have resulted from a surgical procedure 
performed at the VAMC to install a pacemaker in August 2004 must 
be denied.  The Board is aware that certain VA treatment records, 
including November 2005 treatment record and multiple June 2006 
VA examination reports, indicate that the Veteran's current low 
back and left leg disorders were the result of injury sustained 
during the surgical procedure to install a pacemaker in August 
2004.  However, the conclusions and opinions reached were based 
on a description of events consistent with the Veteran's reports 
but inconsistent with the operation and recovery room records.  
The Board is of the opinion that the operation reports which were 
prepared contemporaneously with the surgery have a higher level 
of reliability than the Veteran's recollections made at a later 
date.  For this reason, the medical opinions which repeat the 
Veteran's history have little significance.  Accordingly, they 
are unsubstantiated by the objective medical evidence of record.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional comment by 
the transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence).  
Moreover, none of the favorable opinions offer a definitive 
occurrence of an injury that occurred during the surgical 
procedure, the records only speculate that the conclusion is 
something occurred.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
In light of the lack of specificity, these opinions are not 
adequate to support a conclusion that there was any negligence or 
other similar fault on the part of VA medical care providers.  

By contrast, in August 2010, the medical expert reviewed the 
records and could not find any relationship between the Veteran's 
symptoms and events that occurred during the pacemaker surgery.  
To that end, the expert noted that pacemaker surgery did not 
require object placement under the back and explained that 
repositioning of the patient may be required during surgery; 
however, repositioning was not likely to cause aggravation of an 
existing problem.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board).  In this case, the records supporting a relationship 
between the Veteran's current complaints of low back and left leg 
disorders and the surgical implantation of the pacemaker are 
based on a description of events consistent with the Veteran's 
reports but inconsistent with the objective medical records.  
This defect in the opinion leads the Board to conclude that the 
August 2010 VA expert opinion is the most complete assessment of 
the Veteran's low back and left leg disorders.  That opinion, 
that there was no relationship between his low back and left leg 
disorders and the surgical procedure to implant the pacemaker was 
made after a review of the claims file, and was thus based on 
review of all relevant contemporaneous records.  

The other evidence supporting the Veteran's contentions are his 
lay statements and hearing testimony.  While the Veteran is 
competent to provide testimony or statements relating to symptoms 
or facts of events that he observed and is within the realm of 
his personal knowledge, he is not competent to establish that 
which would require specialized knowledge or training, such as 
medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).  

In the present case, medical expertise is required to determine 
whether the Veteran sustained increased disability associated 
with lower back and left leg disorders as a result of treatment 
received at the VAMC.  Moreover, as discussed above, the Board 
finds the Veteran's testimony as to the occurrence of pain during 
and immediately after the surgery to be less convincing than the 
contemporaneous records from surgery and immediately after which 
show that no such complaints were made.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).
 



ORDER

Entitlement to disability compensation under the provisions of 
38 U.S.C.A. § 1151 for low back and left leg disorders, claimed 
to have resulted from treatment received at the VAMC to install a 
pacemaker in August 2004 is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


